DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the oblong hole from claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, 8, and 14 are objected to because of the following informalities:
Claim 1, line 2, recites “comprising” which is grammatically awkward and should be changed to --comprising:--.
Claim 1, lines 5-6, recites “connecting handlebar stem tube and steerer tube” which is grammatically incorrect and should be changed to --connecting the handlebar stem tube and the steerer tube--.
Claim 3, line 2, recites “in longitudinal direction” which is grammatically incorrect and should be changed to --in a longitudinal direction--.
Claim 8, lines 1-2, recites “the opening is provided for height adjustment of the handlebar stem tube as an oblong hole” which is grammatically awkward and should be changed to --the opening is formed as an oblong hole and is provided for height adjustment of the handlebar stem tube--.
Claim 14, line 1, recites “wherein the mounted state” which is grammatically incorrect and should be changed to --wherein in a mounted state--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
CLAMPING MEANS:
Claim limitation “clamping means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “clamping” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a screw as disclosed in Page 6 / Lines 7-9.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, line 1, recites the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 3 recites the limitation "the insertion hole" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Is the Applicant trying to refer to the insertion opening in claim 1?
Claim 5, line 2, recites the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim 6 recites the limitation "the fixing element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, lines 1-3, recites “the handlebar stem tube comprises an opening which protrudes into the clamping means and is particularly guided therethrough” which is indefinite because it is unclear how an opening can protrude into another object.  An opening by definition is a void in an object therefore an opening can protrude into anything.  Is the Applicant trying to claim --the handlebar stem tube comprises an opening into which the clamping means protrudes into and particularly guided therethrough--?

Claim 11, lines 1-2, recites “two opposite intermediate elements” which is indefinite because 
Claim 12 recites the limitation "the cross-sectional shape" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the mounted state" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 10, 12, and 13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreau (US 3,955,828).
Regarding claim 1, Boudrea discloses a handlebar stem system, in particular for racing bicycle handlebars, comprising:
a steerer tube (18a),
a handlebar stem tube (26a) protruding into the steerer tube,
a clamping device (24, 28, 44) for clampingly connecting the handlebar stem tube and the steerer tube, and

Regarding claim 2, Boudrea discloses that the insertion opening is arranged in a circumferential surface (the outer surface of 18a) of the steerer tube.
Regarding claim 3, Boudrea discloses that the insertion opening is arranged in a mounted state in a front area (the right side of 18a in Figure 1) and in a longitudinal direction of the steerer tube in a central area (a central area is broad enough to encompass the area where 34 is located) of the steerer tube.
Regarding claim 6, Boudrea discloses that the clamping means comprises a screw (28 is a screw) and that the fixing element is formed as an inner thread (the interior of 52 is threaded as shown in Figure 3).
Regarding claim 9, Boudrea discloses that between the handlebar stem tube and the steerer tube at least one intermediate element (44) is provided.
Regarding claim 10, Boudrea discloses that the at least one intermediate element is arranged in an intermediate space (the space between 18a and 26a in Figure 3) between the handlebar stem tube and the steerer tube.
Regarding claim 12, Boudrea discloses that the handlebar stem tube comprises a cross-sectional shape (the shape at the top end of 26a in Figure 3) which differs from a cross-sectional shape (the shape at the top end of 18a in Figure 3) of the steerer tube.
Regarding claim 13, Boudrea discloses that the handlebar stem tube comprises a non-circular cross-sectional shape (the shape at the top end of 26a in Figure 3 is non-circular).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau (US 3,955,828) in view of Achenbach (DE 4022377 A1; see provided machine translation).
Regarding claim 7, Boudrea discloses all of the claim limitations, see above, but does not disclose that the handlebar stem tube comprises an opening which protrudes into the clamping means and is guided therethrough.
Achenbach teaches an opening (38, 44 formed in a handlebar stem tube which is configured to have a clamping means (40) protrude into it.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar stem tube of Boudreau to have an opening through which the clamping means protrudes, as taught by Achenbach, for the purpose of allowing the clamping means to provide a more secure connection to the handlebar stem tube.
Regarding claim 8, Boudrea in view of Achenbach discloses that the opening is provided for height adjustment of the handlebar stem tube as an oblong hole (axial slot).
Allowable Subject Matter
s 4, 5, 11, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
J. H. Meyer (US 591,864) discloses an oblong hole formed in a handlebar stem tube, and a fastener that protrudes into the oblong hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656